Title: James Madison to Charles Bonnycastle, 22 July 1834
From: Madison, James
To: Bonnycastle, Charles


                        
                            
                                
                            
                            
                                
                                    
                                
                                July 22. 1834.
                            
                        
                        
                        J. Madison presents his respects to Mr Bonnycastle & encloses the requested introduction to Genl.
                            McComb. Not being personally acquainted with Genl. Gratiot he has left the opportunity of communicating with him to the
                            interposition of Genl. McComb.
                        
                            
                                
                            
                        
                    